Citation Nr: 0001108	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than December 9, 
1997, for a 100 percent rating for schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from April to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Reno Regional Office (RO), which 
granted a 100 percent rating for schizophrenia, effective 
December 9, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  It is not factually ascertainable from the evidence of 
record that the veteran's service-connected schizophrenia was 
productive of more than considerable social and industrial 
impairment or more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships prior to December 9, 
1997.


CONCLUSION OF LAW

The criteria for an effective date prior to December 9, 1997, 
for a 100 percent rating for schizophrenia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.400, 
4.132, Diagnostic Code 9205 (effective prior to Nov. 7, 
1996), and as amended at 38 C.F.R. § 4.130, Diagnostic Code 
9205 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that shortly after his entry 
into active service, the veteran became acutely psychotic and 
was hospitalized.  He was diagnosed with paranoid 
schizophrenia and was medically discharged on the 
recommendation of a Physical Evaluation Board.  

By January 1974 rating decision, the RO granted service 
connection for paranoid schizophrenia and assigned a 50 
percent rating thereto, effective September 11, 1973, the day 
following the date of the veteran's separation from active 
service.  This 30 percent rating remained in effect for 
several years, notwithstanding numerous temporary total 
ratings for subsequent periods of VA hospitalization for 
treatment of his schizophrenia.  See 38 C.F.R. § 4.29.

Effective October 1981, the RO reduced the rating for the 
veteran's schizophrenia to 30 percent, finding that his 
disability had decreased in severity.  The veteran appealed 
the RO's determination and in a November 1983 decision, the 
Board found that the criteria for a rating in excess of 30 
percent for schizophrenia had not been met.  

In August 1987, the veteran filed a claim for an increased 
rating for schizophrenia, stating that he had been 
hospitalized for treatment of that disability.  By June 1988 
rating decision, the RO increased the rating for the 
veteran's schizophrenia to 50 percent, effective August 23, 
1987, the date of his admission to the hospital.  

The veteran's most recent claim for an increased rating for 
schizophrenia was received at the RO on March 1, 1996.  In an 
attached statement, he indicated that he had been receiving 
treatment for his psychiatric disability at the Reno VA 
Medical Center (MC).  He also requested entitlement to a 
temporary total rating pursuant to 38 C.F.R. § 4.29, based on 
a period of hospitalization from January 15, 1996 to February 
5, 1996.

Upon receipt of his claim, the RO contacted the Reno VAMC and 
requested treatment records pertaining to the veteran for the 
period from February 1995 to the present.  These records show 
that in June 1995, the veteran reported a history of 
depression and indicated that he needed a refill of his 
prescription medication.  In July 1995, he was seen in the 
mental hygiene clinic where he reported symptoms such as mood 
swings and feelings of aggression.  The assessment was 
bipolar disorder, mixed.  In November 1995, he was again seen 
in the mental health clinic and reported that he was going to 
Guam with his wife.  He stated that he needed additional 
medication for his trip.  

Subsequent clinical records show that on January 5, 1996, the 
veteran was admitted to the psychiatric unit at the Guam 
Naval Hospital after he was involved in several altercations 
on Anderson Air Force Base, including an incident in which he 
assaulted a police officer.  Upon the advice of his 
psychiatrist, the veteran was transferred via military 
aircraft to the Reno VAMC on January 15, 1996 due to his 
uncontrolled bipolar state.  On mental status examination 
there, the veteran denied racing thoughts or hallucinations, 
but stated that he believed he was being watched by others.  
He denied suicidal or homicidal ideation, but indicated that 
he felt very depressed.  His insight was very poor and his 
judgment was fair.  The diagnoses on discharge on February 5, 
1996 included bipolar disorder, hypomanic, probably mixed.  

In addition to obtaining the VA clinical records set forth 
above, the RO scheduled the veteran for a VA psychiatric 
examination in conjunction with his claim.  In April 1996, 
the VAMC notified the RO that the veteran had failed to 
report for the examination.  

By May 1996 rating decision, the RO awarded a temporary total 
rating for schizophrenia for the period from January 5, 1996 
to April 30, 1996.  Thereafter, the 50 percent rating was 
confirmed and continued.  The veteran was notified of the 
RO's decision by letter dated later that month.

In July 1996, he responded that he did not receive any notice 
to report for a compensation and pension examination and 
requested that it be rescheduled.

In August 1996, the veteran underwent VA psychiatric 
examination at which he reported that since his discharge 
from the Reno VAMC in February, he had been participating in 
group therapy twice weekly and taking a regimen of 
psychotropic medications.  When asked to describe current 
symptoms, the veteran reported visual and auditory 
hallucinations.  The examiner also noted that the veteran was 
ruminative regarding past perceived inappropriate treatment 
by police and other caregivers and expressed hopes for legal 
or physical retribution.  It was noted that the veteran's 
daily activities were limited and that he had no friends or 
social contacts.  The examiner noted that the veteran 
presented a more than 25-year history of drug abuse and 
psychiatric disability, characterized by multiple 
hospitalizations, variable trials of psychotropic regimens to 
which he had responded only moderately, and with which he has 
been intermittently noncompliant.  It was noted that his 
symptoms included auditory hallucinations, compromise of 
judgment, and violent and aggressive behaviors.  His 
cognitive functioning was characterized by moderate 
difficulty with concentration, interfering with accurate 
calculations.  He demonstrated moderate concreteness with 
abstract thought capabilities.  He was focused on vindictive 
retribution and persistently repeated accusations of 
victimization by authority or caregivers.  The examiner 
indicated that the veteran had been unable to maintain 
gainful employment.  The diagnoses included schizoaffective 
disorder, mixed, in moderate remission, substance and alcohol 
abuse, and personality disorder, not otherwise specified, 
with severe anti-social characteristics and paranoid traits.  
A GAF score of 50 was assigned.

By October 1996 rating decision, the RO confirmed and 
continued the 50 percent rating for schizophrenia and 
notified the veteran of its decision in a November 1996 
letter.  

On July 7, 1997, the RO received a memorandum from the 
Disabled American Veterans (DAV) to the effect that the 
veteran disagreed with the RO's decision to deny a rating in 
excess of 50 percent.  The claims folder contains a 
memorandum from the RO to the Nevada Commission of Veterans 
Affairs (NCVA), apparently the veteran's accredited 
representative at the time, to the effect that the DAV's 
Notice of Disagreement was not timely.  The RO asked that the 
NCVA to review the veteran's claims folder and advise what 
action the veteran wished the RO to take.

In an October 1997 letter, the NCVA indicated that the 
veteran disagreed with the 50 percent rating for 
schizophrenia.  

In December 1997, the veteran was afforded a VA psychiatric 
examination.  At that time, the examiner noted that the 
veteran had been essentially unemployed since 1993 and that 
he had had no remissions of his mental illness in excess of 
24 hours over the last 10 years.  He indicated that the 
veteran's medical record clearly reflected chronic, daily 
disability and difficulties with his psychiatric symptoms.  
The diagnoses included schizoaffective disorder, bipolar 
type.  A GAF score of 30 was assigned and the examiner 
concluded that the veteran was unable to function in almost 
all areas of his life; he had chronic major impairment in 
several areas including work, family relations, and judgment.  
The examiner indicated that the veteran's disability was so 
severe that he would be unable to attain or maintain any 
meaningful, self-supporting employment.  

By March 1998 rating decision, the RO assigned a 100 percent 
rating for schizophrenia, effective December 9, 1997, the 
date of the VA medical examination and the date that the RO 
determined that the increase in the veteran's disability was 
factually ascertainable.  

II.  Analysis

In general, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2).

The initial determination to be made by the Board, therefore, 
is when the veteran's claim for an increased rating was 
received at the RO.  

The record shows that the RO adjudicated his claim of an 
increased rating for psychiatric disability in a May 1996 
rating decision.  In that decision, the RO denied a rating in 
excess of 50 percent, in part, on the basis that the veteran 
had failed to report for an April 1996 VA medical 
examination.  The RO notified him of its adverse 
determination by May 1996 letter.  The veteran did not file a 
timely appeal and the May 1996 rating action is final.  
38 U.S.C.A. § 7105 (West 1991).  The veteran's request that 
he be re-scheduled for an examination was received on July 
12, 1996, and may be construed as a claim for an increased 
rating.  The RO rescheduled, and the veteran attended, a VA 
medical examination in August 1996.  

In an October 1996 rating decision, the RO reviewed the 
veteran's claim in light of the August 1996 VA examination 
report.  The RO confirmed its May 1996 rating decision 
denying a rating in excess of 50 percent.  The veteran was 
notified of the decision in a November 1996 letter.  

A Notice of Disagreement was received in October 1997 from 
the veteran's then-accredited representative at the RO, prior 
to the expiration of the appeal period from the October 1996 
decision.  38 C.F.R. § 20.302(a) (1999).  

Having determined that the veteran's claim was received on 
July 12, 1996, the next question before the Board is when it 
was factually ascertainable from the evidence of record that 
the veteran's disability was productive of symptomatology 
warranting a 100 percent rating.  38 C.F.R. § 3.400(o)(1).  

In that regard, it is noted that prior to November 7, 1996, 
VA's Schedule for Rating Disabilities, provided a general 
rating formula for psychotic disorders, including 
schizophrenia, based upon the degree of incapacity or 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Codes 9201-
9210 (1996).

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating for psychotic 
disorders when there was evidence of considerable impairment 
of social and industrial adaptability; 70 percent required 
evidence of severely impaired ability to establish and 
maintain effective or favorable relationships with people; 
and 100 percent required active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (before November 7, 
1996).

The amended Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for all 
mental disorders, including schizophrenia.  Under the revised 
criteria, set forth at 38 C.F.R. § 4.130, Diagnostic Code 
9205 (1999), a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood; suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to symptoms such as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
occupation, or own name.

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

As set forth above, at an August 1996 VA psychiatric 
examination, the veteran's symptoms were found to include 
visual and auditory hallucinations, compromise of judgment, 
and violent and aggressive behaviors.  The examiner further 
indicated that the veteran had been unable to maintain 
gainful employment, that his daily activities were limited, 
that he had no friends or social contacts, and that he was 
not competent to manage funds assigned for his use.  However, 
it was pointed out that  in addition to his psychiatric 
disability, the veteran had a long history of substance abuse 
and a severe personality disorder, neither of which are 
compensably disabling conditions.  See 38 C.F.R. §§ 3.301, 
3.303 (1999).  His cognitive functioning was characterized by 
moderate difficulty with concentration, interfering with 
accurate calculations.  He demonstrated moderate concreteness 
with abstract thought capabilities.  It was felt that the 
schizoaffective disorder was in moderate remission.  A GAF 
score of 50 was assigned.  Here, the Board notes that a GAF 
of 41-50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  It was not specified what portion of the overall 
impairment was due to his service-connected psychiatric 
disability or that his psychiatric disability alone precluded 
employment.   

On the other hand, the December 1997 VA psychiatric 
examination revealed that substance abuse was in remission 
and no personality disorder was identified.  The veteran was 
described as chronically disturbed by auditory hallucinations 
and a chronic delusional system.  He exhibited inability to 
function in almost all areas including chronic insomnia, 
joblessness, difficulty maintaining and obtaining friends, 
and difficulty maintaining his housing situation and 
marriage.  His GAF was 30.  A GAF of 21-30 connotes behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  

In light of this evidence, and based on the entire record, 
the Board finds that the veteran did not exhibit sufficient 
psychiatric symptomatology prior to the December 1997 VA 
examination to warrant a rating in excess of 50 percent.  It 
was not factually ascertainable that an increase in the 
severity of the disability had occurred prior to that 
examination.  Thus, an effective date earlier than December 
9, 1997, for the assignment of a 100 percent evaluation for 
service-connected schizophrenia is not warranted.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  There is no 
legal basis for the Board to assign an effective date earlier 
than that which has already been assigned.  Id.  


ORDER

An effective date earlier than December 9, 1997, for a 100 
percent rating for schizophrenia is denied .


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



